Citation Nr: 1625220	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  05-40 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Gary L. Gill-Austern, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from February 1964 to August 1968.  This case comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In November 2006, the Veteran testified before a Veterans Law Judge (VLJ) during a videoconference hearing. The hearing transcript is associated with the claims folder.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2)  requires the VLJ who chairs a hearing to explain the issues and suggest the submission of evidence that may have been overlooked.  The Veteran was afforded the opportunity for a second hearing in accordance with the Bryant decision and in June 2014 elected this option.  The hearing was scheduled for November 2014; however, in October 2014, his representative submitted a statement withdrawing the hearing request.

In an April 2007 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran appealed this denial to the Court.  By Memorandum Decision dated in November 2008, the Court vacated and remanded the Board's decision for additional action and consideration.

In June 2009, June 2010 and January 2012, the Board remanded this appeal for further evidentiary development in accordance with the Court's Memorandum Decision.  The Board then issued a decision in May 2012 denying the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD. The Veteran appealed that denial and in December 2013, the Court issued an Order vacating the Board's May 2012 decision and remanding the matter to the Board for action in accordance with a Joint Motion of the parties.  The Board again remanded the matter in January 2015.  

In a May 2015 decision, the Board denied the claim for entitlement to service connection for  psychiatric disability, to include PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims. Pursuant to an February 2016 joint motion for remand, the Court vacated the Board's decision and  remanded the matters for actions consistent with the terms of the joint motion.

With regard to the earlier November 2006 Board hearing, in a March 2016 letter, the Veteran was notified that the VLJ who held the prior hearing was no longer available and a new hearing before the Board was offered.  However, later that same month, the Veteran provided written correspondence indicating that he did not want an additional Board hearing and to decide his case based on the evidence of record.  


FINDING OF FACT

The Veteran has a psychiatric disability, to include PTSD, that is due to an in-service event.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a psychiatric disability, to include PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran alleges that service connection is warranted for his currently diagnosed psychiatric disorders, claimed as PTSD and variously diagnosed as anxiety disorder and depressive disorder, as due to in-service military sexual trauma (MST).  Specifically, the Veteran identified Petty Officer Third Class M. (PO3 M.) as befriending him at his first duty station (PAX River NAS) after basic training.  The Veteran has variously described the sequence of events, but claims that PO3 M. both assaulted him with brief anal penetration in a secluded area, and assaulted him with several episodes of unwanted oral sex performed on him in the barracks at night.  The Veteran asserts that following the MST events, his military performance declined.  In addition, he asserts that, upon learning that this individual had been arrested due to a sexual crime, he went AWOL for an extended period of time due to fear of possible retribution.

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131  (West 2014); 38 C.F.R. § 3.303 (2015).

To establish service connection for PTSD, the Veteran must show: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f)  (2015).

The Veteran's PTSD claim is predicated, in part, on a reported history of in-service personal assault.  It falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events alleged by the Veteran.  See, e.g., AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013); Patton v. West, 12 Vet. App. 272 (1999).  Relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his or her account of the stressor 
incident.  38 C.F.R. § 3.304(f)(5).

Relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(5). 

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  

Evidence of behavior changes following a claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

The United States Court of Appeals for the Federal Circuit  observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton, 12 Vet. App. at 280   (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

The Veteran served on active duty from February 1964 to August 1968.  He claims to have been subjected to MST between June and August 1964.  His STRs are negative for any complaints, findings, symptoms or diagnosis of psychiatric problems.  There is also no recorded evidence of MST.  The Veteran has stated that  he did not seek treatment for either psychological/psychiatric issues, or physical issues related to the MST during his active service.   

The Veteran's service personnel records (SPRs) reflect that he went absent without leave (AWOL) from PAX River NAS, Maryland, on September 2, 1964.  He surrendered himself to authorities at Bethesda NNMC on January 4, 1965.  At a special court martial proceeding related to the AWOL, the Veteran pleaded leniency with the court by reporting a difficult childhood.   He admitted to an unauthorized absence (UA) for four months, during which time he lived with people who took him in and treated him like a son.  The Veteran next described turning himself in because he was afraid of being picked up, and that he just could not live with the situation any longer.  He reported that he was also acting upon the recommendation of a priest who advised him to turn himself in.  
 
Following a period of confinement related to his AWOL the Veteran transferred to the U.S.S. OKINAWA. In August 1965, was admitted to the USS OKINAWA sick ward due to a 48-hour history of pleuritic left lower anterior chest pain, night sweats for the prior four to five months, frequent frontal headaches, weight loss of undetermined amount and dark urine for several days.  He was initially diagnosed with left upper lobe infiltrate of undetermined etiology as well as icterus of undetermined etiology.  He was transferred to US Army Hospital in Fort Brooke, Puerto Rico after a two day admission.  Medical records from the U.S. Army Hospital in Fort Brooke reflect a 38-day admission due to infectious hepatitis.  The Veteran reported feeling well until two months prior to admission when he began to have headaches and malaise.  In the prior three weeks, the Veteran had experienced nausea and vomiting with mid and right upper quadrant pain.  In the week prior, the Veteran had experienced constipation and dark urine.  He experienced scleral icterus two days prior to admission.  No etiology for the infectious hepatitis was discussed.

On VA mental disorders examination in May 1996, the Veteran described his military experience, noting that after boot camp, he was at Patuxent River.  He left there soon thereafter and was AWOL for four months.  He went to stay with some friends that he met that he felt comfortable with.  He went back into the Navy and was given a special court martial and spent 6 months in the brig.  Then, he says, he did fairly well in the Navy.  He got into mess cooking and served two years on one ship and one year on another.  Eventually he reached the rank of E-4.  Despite the good progress, he states that he could not stand the Navy and could not wait to get out.  His drinking behavior had begun during this time, and continued up until 15 years ago. He was discouraged with his current situation being unable to work due to hurting so much, and endorsed feelings of depression, anhedonia, and irritability.  The VA examiner provided diagnoses of dysthymic disorder, alcohol abuse by history and mixed personality disorder with avoidant, schizoid and passive-aggressive features.   No etiology opinion was provided.

The Veteran filed his claim of entitlement to service connection for PTSD in July 2004.  In a stressor statement received in August 2004, the Veteran reported being befriended by PO3 M. on the beach while on liberty.  The Veteran described going on a walk in a secluded area and PO3 M. started rubbing the Veteran with his hands and, while standing behind him, pulled down his pants and pushed his penis into the Veteran's rectum.  After this event, the Veteran reported PO3 M. would wake him at night in the barracks by fondling and performing oral sex upon the Veteran. PO3 M. allegedly warned the Veteran not to tell anyone about the sexual contacts.  The Veteran then learned from other service members that PO3 M. was caught doing something sexual with another soldier, after which the Veteran never again saw him.  The Veteran, nonetheless, alleged that he went AWOL fearing retribution from PO3 M.  The Veteran described feelings of anxiety and disciplinary problems after these events, which occurred between June to August 1964.  He also recalled requesting to be reassigned to the galley.  He also recalled that during his period of AWOL he confided this situation to a Catholic priest at Catholic University in Washington, D.C. The Veteran also indicated that he told his history of MST to a priest in Maine at Sacred Heart Church.  The Veteran also reported that he saw a counselor in Maine in 1985, J.F. Records for the identified priests and J.F. are not available.  The Board observes that the Veteran did submit copies of cancelled checks made to J.F. during the course of treatment, as well as a copy of a letter the priest from Sacred Heart wrote on his behalf during his 1985 sentencing. 

A June 2004 VA mental health care clinic record reflects that the Veteran first reported MST at his first duty station at PAX River NAS, Maryland.   The Veteran provided that shortly after boot camp he was befriended by a petty officer first class who used his rank and position "to fondle the vet at first against his will and who later raped him."  The Veteran reported being too scared to report the incident, and then going AWOL for four months after his assailant had been arrested for possible sex crimes.  The Veteran reported that he was scared that his assailant would come back and hurt him.

In a July 2004 VA mental health clinic note, a physician noted that the Veteran had a past history for anxiety disorder, but that with the disclosure of a history of sexual trauma and MST, he "certainly fits the bill for PTSD."  This report also suggests that the Veteran went AWOL because he feared the assailant would think it was the Veteran who turned him in and would come back and kill him.

A December 2004 VA PTSD examination reflects that the Veteran reported that while in the service, he was befriended by an older sailor who began to touch him inappropriately.  At one point in time, this individual took the Veteran to a secluded area and penetrated his rectum with his penis.  This individual also performed oral sex upon the Veteran on different occasions.  The Veteran indicated that he asked this individual to stop, and the Veteran was told there would be retribution if he told about the sexual abuse.  The Veteran next described becoming very frightened by the event with the development of anger, anxiety and depressive symptoms.  He reported that he became very inefficient at his work and could not deal with discipline, after which he went AWOL for four months and served time in the brig as a result.  The VA examiner stated that if the history of MST is accepted, that the Veteran would meet the criteria for a PTSD diagnosis.  

In December 2005, the Veteran submitted a statement with his substantive appeal. In this statement, he reported, "I went AWOL to avoid the person that was assaulting me.  I repeatedly asked for a transfer and went AWOL when I could not avoid the person."  

During a May 2006 psychological evaluation, the Veteran reported that he was experiencing nightmares related to being sexually abused while in the Navy.  The clinician referred to the Veteran's reported history of in-service MST, post-service conviction, and post-service treatment for anxiety, depression and PTSD.  In October 2006, another VA clinician indicated that the Veteran's anxiety and depression had a nexus to his MST. 

At his hearing in November 2006, the Veteran testified to being subject to MST events between July and August of 1964.  He reported having been befriended by PO3 M. who visited his bunk at night, fondled his crotch and eventually performed oral sex.  There was another incident described during which the Veteran walked with PO3 M. to a secluded area, and PO3 M. started placing his hands on the Veteran and eventually attempted sodomy.  The Veteran had been embarrassed and frightened about these events, and did not file any police reports.  PO3 M. reportedly threatened to hurt him if he told.  The Veteran next reported working in the mess hall, and that PO3 M. would come into the chow line and glare at him.  He heard one day that PO3 M. got caught performing sexual acts on another.  The Veteran suggested that PO3 M. was eventually discharged due to sexual misconduct.  He reported that he then went AWOL due to fear of retribution. Eventually, the Veteran turned himself in at Bethesda NNMC.  He described that, after the MST events, he had felt anxious and depressed.  He thought of the MST events constantly and he started receiving mental health treatment approximately 10 years prior to the hearing.  

In a statement received in May 2009, the Veteran asserted that his alcohol abuse started in service in response to the MST events and that he had never drank alcohol prior to the MST. 

After considering the substantial evidence of record, to include the Veteran's service records and the Veteran's lay statements, the Board finds that the evidence is in equipoise as to whether the claimed military sexual trauma occurred. While not documented by service records, the occurrence of the trauma is supported by favorable medical opinions, which the Board notes are uncontroverted, and the following evidence in the Veteran's service records: the Veteran going AWOL within a short period after the claimed assault and upon return he was transferred to another military duty assignment and location, and service treatment records showing that within a year he was diagnosed with infectious hepatitis with no finding as to etiology.  Additionally, a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur. See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013). 

The Board is aware that earlier private evaluations reports, VA medical records and a May 1996 VA mental disorders examination are negative for suggestion by the Veteran that his psychiatric symptoms were related to MST of any other event in service.  However, the Veteran contends that he did not report the MST events until 2004 due to the embarrassing nature of those events.  Since the Veteran's first report of MST in service in 2004, he has consistently reported the details of the in-service MST.  Service records showing that the Veteran went AWOL around the time of the alleged assaults, which the Boards finds is a strong indicator of behavioral change after the claimed MST.  Further, there is no evidence prior to this timeframe that the Veteran had behavioral changes or service performance difficulties.  

The Board acknowledges that there is a long history in this case, and that some of the evidence is against the claim.  However, when reasonable doubt is resolved in the Veteran's favor, the Board finds that it is at least as likely as not that the in-service military sexual trauma occurred.  Moreover, his diagnosed PTSD, anxiety and depressive disorders have been attributed at points to the in-service military sexual trauma by uncontroverted medical opinions of record.  Accordingly, service connection for an acquired psychiatric disorder, to include PTSD, is warranted.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


